MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as                   Mar 27 2015, 9:46 am
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jeremy K. Nix                                            Gregory F. Zoeller
Matheny Hahn Denman & Nix, LLP                           Attorney General of Indina
Huntington, Indiana
                                                         Graham T. Youngs
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

William Eugene Dager,                                    March 27, 2015

Appellant-Defendant,                                     Court of Appeals Cause No.
                                                         90A05-1410-CR-464
        v.                                               Appeal from the Wells Circuit
                                                         Court.
State of Indiana,                                        The Honorable Kenton W. Kiracofe,
                                                         Judge.
Appellee-Plaintiff
                                                         Cause No. 90C01-1304-FA-3




Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision | 90A05-1410-CR-464 | March 27, 2015   Page 1 of 7
                                   STATEMENT OF THE CASE
[1]   Appellant-Defendant, William Eugene Dager (Dager), appeals his sentence

      following his conviction for child molesting, a Class C felony, Ind. Code § 35-

      42-4-3(b) (2013).


[2]   We affirm.


                                                    ISSUE

[3]   Dager raises one issue on appeal, which we restate as follows: Whether his

      maximum sentence of eight years was appropriate in light of the nature of the

      offense and his character.


                             FACTS AND PROCEDURAL HISTORY


[4]   In February of 2013, Dager was on probation following a conviction for Class B

      felony child molesting and was required, by the terms of his probation, to

      attend counseling sessions and submit to polygraph testing. On February 24,

      2013, Dager took a polygraph test and admitted that, one morning during the

      previous week, his six-year-old daughter, A.D., had come into his bedroom,

      jumped onto his bed, and landed on his erection. Because she almost began

      crying of pain, Dager calmed her by explaining that she had landed on his

      hand. Following the session, the counsellor reported Dager’s statements to the

      Wells County Department of Child Services.



      Court of Appeals of Indiana | Memorandum Decision | 90A05-1410-CR-464 | March 27, 2015   Page 2 of 7
[5]   The next day, A.D. was interviewed by detectives with the Wells County police

      department. During the interview, A.D. told the detectives that she and Dager

      would often play a game of tag in the laundry room or his bedroom. During

      the game, A.D. would say “fuck me harder, dad” or “fuck me pussy” because

      “he really likes it.” (Transcript pp. 38, 48). Dager would reply, “fuck me

      harder, A.D.” and “fuck me pussy, A.D.” (Tr. p. 48). Dager told A.D. to keep

      those words a secret. During the game, Dager would touch A.D.’s vagina,

      which she referred to as her “no-no spot.” (Tr. 45). “He would rub his hand all

      around” on her vagina both underneath and above her clothing, for a “medium

      time.” (Tr. p. 49). A.D. “can’t stand it.” (Tr. p. 52). When A.D. and Dager

      played tag in the bedroom, Dager asked A.D. to lay on top of him and would

      “rub” his penis on her vagina with his clothes on. (Tr. p. 50). When detectives

      asked A.D. how many times Dager had done this, A.D. held up ten fingers.


[6]   On February 24, 2013, the morning of the polygraph statement, A.D.’s mother

      (Mother) had walked into the bedroom and observed Dager on top of A.D.,

      rubbing his penis on her vagina, and heard A.D. tell Dager “fuck me harder.”

      (Tr. p. 53). Mother was angry and told A.D. that she and Dager were “in so big

      trouble.” (Tr. p. 56). However, before A.D.’s interview with the detectives,

      Mother told A.D. to keep the incident a secret. It made A.D. feel “[r]eally,

      really, really sad.” (Tr. p. 55).


[7]   On April 18, 2013, A.D. met with Joyce Moss (Nurse Moss), a forensic nurse

      examiner. A.D. told Nurse Moss that Dager touched her “on [her] skin” and

      “on the inside” of her “no-no spot.” (Tr. p. 68). In her report, Nurse Dager

      Court of Appeals of Indiana | Memorandum Decision | 90A05-1410-CR-464 | March 27, 2015   Page 3 of 7
      “noted that the child clearly disclosed multiple events of digital female sex

      organ penetration by bio-dad.” (Tr. p. 70).


[8]   On April 29, 2013, the State filed an Information, charging Dager with child

      molesting, a Class A felony, and child molesting, a Class C felony. A jury trial

      was conducted on September 10 and 11, 2013, at the close of which the jury

      was deadlocked and the trial court declared a mistrial. On July 9, 2014, the

      State and Dager entered into an agreement whereby Dager waived his right to a

      jury trial in exchange for the State dismissing the Class A felony child molesting

      charge.


[9]   On August 11, 2014, a bench trial ensued on the remaining Class C felony child

      molesting. During the bench trial, Mother testified that she and Dager had

      engaged in sexual intercourse, near A.D.’s bedroom, and that she had uttered

      “fuck me harder daddy.” (Tr. p. 78). Mother affirmed A.D.’s statement that

      Mother had walked into the room when Dager was on top of A.D., but could

      not recall whether Dager “had an erection.” (Tr. p. 78). Dager also testified

      that “one morning around mid-February,” A.D. entered his bedroom and

      “jumped” on him to wake him up. (Tr. p. 80). “[S]he landed on [his] groin

      area, where [he] had a morning erection.” (Tr. p. 80). Because she “had a

      bewildered look on her face” and he did not want to “alarm her,” he explained

      to her that she had landed on his hand. (Tr. p. 80). Because A.D. had

      previously been a victim of sexual molestation by a neighbor, Dager wanted the

      “information [to] be known as soon as [he] figured it was relevant” and he

      sought “an educated opinion on how to handle it.” (Tr. p. 81). At the close of

      Court of Appeals of Indiana | Memorandum Decision | 90A05-1410-CR-464 | March 27, 2015   Page 4 of 7
       the bench trial, the trial court found Dager guilty of child molesting, as a Class

       C felony. On September 3, 2014, during sentencing hearing, the trial court

       sentenced Dager to an executed sentence of eight years.


[10]   Dager now appeals. Additional facts will be provided as necessary.


                                   DISCUSSION AND DECISION

[11]   Dager contends that his sentence is inappropriate in light of the nature of the

       offense and his character. Although a trial court may have acted within its

       lawful discretion in imposing a sentence, Indiana Appellate Rule 7(B) provides

       that an appellate court “may revise a sentence authorized by statute if, after due

       consideration of the trial court’s decision, the court finds that the sentence is

       inappropriate in light of the nature of the offense and the character of the

       offender.” The defendant has the burden of persuading us that his sentence is

       inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006). Whether

       this court regards a sentence as appropriate at the end of the day turns on its

       sense of the culpability of the defendant, the severity of the crime, the damage

       done to others, and myriad other facts that come to light in a given case.

       Suprenant v. State, 925 N.E.2d 1280, 1284 (Ind. Ct. App. 2010), trans. denied.


[12]   Dager was found guilty of child molesting as a Class C felony. The advisory

       term for a Class C felony is four years with the minimum and maximum terms

       being two and eight years, respectively. I.C. § 35-50-5-6 (2013). Here, the trial

       court imposed the maximum sentence.



       Court of Appeals of Indiana | Memorandum Decision | 90A05-1410-CR-464 | March 27, 2015   Page 5 of 7
[13]   With respect to the nature of Dager’s offenses, we note at the outset that

       “[c]rimes against children are particularly contemptible.” Walker v. State, 747

       N.E.2d 536, 538 (Ind. 2001). Dager’s crime is even more despicable in light of

       his knowledge that A.D., even though only six years old, had already been a

       victim of molestation and his own statement during the sentencing hearing that

       “[t]he fact that my daughter was molested by someone else, who is charged and

       incarcerated, . . . destroys me because I failed to protect” her. (Tr. p. 100).

       Despite this acknowledgment, Dager molested A.D. numerous times in the

       safety of her own home and under the guise of playing an innocent child’s game

       of tag. Dager groomed her to say things he “really like[d]” and told her to keep

       those a secret. (Tr. pp. 38, 48).


[14]   Turning to his character, we note that Dager was on probation for a 2007 Class

       B felony child molesting when he asked for “an educated opinion” on the

       instant crime. (Tr. p. 81). In 2001, he was convicted of theft and placed on

       probation, which he also subsequently violated. While we agree with Dager

       that there is an absence of physical injuries and threat of force, we cannot

       ignore the pattern of grooming a young child to submit to unwanted touches to

       satisfy the perpetrator’s own sexual pleasures. He violated the love and trust a

       daughter bestows on her father to more easily commit these crimes. We

       strongly disagree with Dager’s suggestion to equate his agreement to a bench

       trial with a plea agreement because it let the victim and her family avoid a

       second jury trial. In fact, not only was the family obligated to live through a

       jury trial, the family also had to live through the ordeal and stress of a second


       Court of Appeals of Indiana | Memorandum Decision | 90A05-1410-CR-464 | March 27, 2015   Page 6 of 7
       trial. The mere distinction that the second proceeding was a bench trial does

       not soften its impact and make it less arduous. Throughout these proceedings,

       Dager did not reflect remorse and acceptance of responsibility, but rather

       attempted to place the blame on A.D., claiming that she still needed help to

       overcome her first molestation, all the while professing his own innocence. Not

       only did Dager destroy the childhood of his daughter but he also damaged—

       maybe irreparably—her relationship with her Mother, who refused to believe

       her own child. In light of the evidence before us, we conclude that Dager’s

       eight-year sentence is appropriate in light of the nature of the offense and his

       character.


                                               CONCLUSION

[15]   Based on the foregoing, we conclude that Dager’s sentence was appropriate

       pursuant to Appellate Rule 7(B).


[16]   Affirmed.


[17]   Vaidik, C. J. and Baker, J. concur




       Court of Appeals of Indiana | Memorandum Decision | 90A05-1410-CR-464 | March 27, 2015   Page 7 of 7